Citation Nr: 1759871	
Decision Date: 12/22/17    Archive Date: 01/02/18

DOCKET NO.  11-25 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a hearing loss disability. 

2.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) with depressive disorder prior to July 13, 2012, and an evaluation in excess of 70 percent thereafter.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to the service-connected disabilities.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1966 to January 1969.  The Veteran was awarded the Vietnam Service Medal with two battle stars for his service in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for hearing loss and granted service connection for a depressive disorder.

In an August 2011 rating decision, the Veteran's depressive disorder was reclassified as PTSD with depressive disorder, and he was assigned a 30 percent evaluation effective July 24, 2009.  Most recently, the Veteran was granted a 50 percent evaluation for his PTSD with depressive disorder, effective July 24, 2009, and a 70 percent evaluation, effective July 13, 2012.

In July 2012, the Veteran testified at a Board hearing before a Veterans Law Judge who no longer works at the Board.  In September 2017, the Board sent the Veteran a letter offering him another Board hearing.  The Veteran declined another Board hearing.

In May 2014, the Board remanded this appeal to the Agency of Original Jurisdiction (AOJ) for further development.  

The Veteran has waived initial AOJ consideration of the evidence submitted after the most recent supplemental statement of the case.  See 38 C.F.R. § 20.1304 (2017).

The issue of entitlement to service connection for hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Since July 24, 2009, the PTSD with depressive disorder has been productive of occupational and social impairment with deficiencies in most areas; total occupational and social impairment is not shown.

2.  The Veteran was unable to maintain substantially gainful employment by reason of his service-connected PTSD with depressive disorder for the entire appeal period.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation of 70 percent, but no higher, 
for PTSD with depressive disorder for the entire appeal period are met.  38 U.S.C. 
§ 1155 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2017).

2.  The criteria for entitlement to a TDIU are met for the entire appeal period.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16, 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist with regard to the issues of entitlement to a higher evaluation for PTSD with depressive disorder and entitlement to a TDIU.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  As such, the case is ready to be decided on its merits.

I.  Disability Rating Principles 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4.  

The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  

In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one Diagnostic Code is duplicative of or overlapping with the symptomatology justifying an evaluation under another Diagnostic Code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Additionally, if two evaluations are potentially applicable, the higher evaluation is assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  

Any reasonable doubt regarding a degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

In a March 2010 rating decision, the Veteran was granted service connection for depressive disorder and assigned a noncompensable evaluation pursuant to Diagnostic Code 9434 effective July 24, 2009.  In an August 2011 rating decision, the Veteran's depressive disorder was reclassified as PTSD with depressive disorder.  He was assigned a 30 percent evaluation effective July 24, 2009, pursuant to Diagnostic Code 9411.  Most recently, the Veteran was granted a 50 percent evaluation for his PTSD with depressive disorder effective July 24, 2009, and a 70 percent evaluation effective July 13, 2012.

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities:  

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and, difficulty in establishing and maintaining effective work and social relationships, warrants a 50 percent rating.  Id.
Under these criteria, the next higher rating of 70 percent rating is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and, an inability to establish and maintain effective relationships.  Id.

The highest possible rating of 100 percent rating requires total occupational and social impairment due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and, memory loss of names of close relatives, own occupation or own name.  Id.

The use of the term "such as" in the General Rating Formula for Mental Disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as mere examples of the type and degree of symptoms, or their effects, which would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id.  
The evidence considered in determining the level of impairment under 38 C.F.R. 
§ 4.130 is not restricted to symptoms provided in that Diagnostic Code.  Id. at 443.

Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, fifth edition (DSM-V).  Id.  

If the evidence demonstrates that a claimant suffers symptoms or effects that cause an occupational or social impairment equivalent to what would be caused by the symptoms listed in a particular diagnostic code, the appropriate, equivalent rating will be assigned.  Id.

One factor for consideration is the Global Assessment Functioning (GAF) score, which is based on a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed., p. 32.)).  

A GAF score of 61-70 indicates "Mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id. 

GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Id.

Further, when evaluating the level of disability from a mental disorder, the rating agency shall consider the extent of social impairment, but shall not assign an evaluation based solely on the basis of social impairment.  The focus of the rating process is on industrial impairment from the service-connected psychiatric disorder, and social impairment is significant only insofar as it affects earning capacity.  38 C.F.R. §§ 4.126, 4.130.

In February 2010, the Veteran was afforded a VA examination in connection with his claim for service connection.  The Veteran reported that he had been married for 43 years and worked for a religious institution.  At the time of the examination, he was under current psychiatric care for anger and interrupted sleep.  During the examination, the Veteran was oriented to person, place, and time.  He spoke clearly.  His answers were coherent and relevant.  He denied hallucination, delusion, homicidal thoughts, and suicidal ideation.  His memory for recent and remote events was good.  The VA examiner indicated that the Veteran's symptoms were rare and their severity was mild and the duration of the symptoms last for minutes.  He had lost a few hours from work.  There was no impairment of thought process, social functioning, or normal activities of daily living.  The VA examiner diagnosed depressive disorder and assigned a GAF score of 65.

In July 2010, Dr. R.B., the Veteran's treating VA psychologist, wrote a letter describing the severity of his PTSD.  The Veteran reported sleep issues, nightmares, intrusive thoughts, irritability, isolativeness, lack of trust, and avoidance.  His wife described him as "hard hearted" after separating from active service.  Dr. R.B. concluded that the Veteran's PTSD was problematic and would likely require continued psychological and psychiatric support.  Dr. R.B. wrote another letter in May 2012, which reiterated his findings and his continued treatment of the Veteran.

In August 2010, Dr. F.D., the Veteran's treating VA psychiatrist, wrote that the Veteran's PTSD was productive of nightmares, intrusive thoughts, flashbacks, easy startle, irritability, tendency to isolate, anger and trust issues.  He was a light sleeper.  His symptoms adversely impacted his relationships with his spouse and others.

In March 2012, the Veteran was afforded a VA examination to determine the severity of his acquired psychiatric disorder.  The VA examiner diagnosed PTSD as the Veteran's only acquired psychiatric disorder.  The Veteran was still married and was in contact with two out of his three children.  He remained in contact with some veterans and chatted online with friends.  The Veteran also golfed and volunteered.  He indicated that he retired in 2011.  The Veteran's PTSD symptoms were depressed mood, anxiety, chronic sleep impairment, mild memory loss, flattened affect, disturbances of motivation and mood, and difficulty in adapting to stressful circumstances, including work or a work life setting.  His PTSD was also productive of irritability.  He was assigned a GAF score of 50.  The VA examiner concluded that the Veteran's PTSD symptoms were not severe enough to either interfere with occupational and social functioning or require continuous medication.

In September 2014, the Veteran underwent his most recent VA examination to determine the severity of his PTSD.  The VA examiner confirmed the Veteran's diagnosis of PTSD.  The Veteran maintained good family contacts and communications.  He stated that he retired in 2008.  His PTSD symptoms were depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a work life setting.  At the examination, he was oriented to time, place, and person.  He had a depressed affect and mood.  He denied suicidal and homicidal ideations.  The VA examiner reported that the Veteran's symptoms had worsened over the past year and become more intense.  His intrusive thoughts had become more vivid.  The VA examiner opined that the Veteran's PTSD rendered him unable to secure and maintain gainful employment.  He elaborated that the severity of the Veteran's symptoms made him unable to function in stressful situations in a consistently safe manner.  The Veteran's anger, frustration, tolerance level, and inability to concentrate made it difficult for him to regularly perform physical or sedentary type employment.  The VA examiner determined that the Veteran had been unable to work since 2008.  He concluded that the Veteran's PTSD symptoms were productive of occupational and social impairment with reduced reliability and productivity.  

The Veteran's VA treatment records reflect GAF scores between 63 and 69.	

In July 2012, the Veteran testified he experienced nightmares, loss of feelings, temper problems, memory loss, difficulty concentrating and panic attacks during stressful situations.  He testified that he had not worked for 2 years and was involved in his church.

The Board finds that the weight of the evidence shows the Veteran is entitled to a 70 percent evaluation for his PTSD with depressive disorder for the entire appeal period.  His PTSD with depressive disorder is productive of occupational and social impairment with deficiencies in most areas.  The Board acknowledges that the February 2010 VA examiner found that the Veteran's depression did not cause impairment and assigned him GAF scores of 65.  However, the letters written by the Veteran's treating physicians in July 2010 and August 2010 describe how the Veteran's PTSD symptoms made it difficult for him to maintain effective relationships.  The Veteran also testified that he experienced nightmares, loss of feelings, temper problems, memory loss, difficulty concentrating and panic attacks during stressful situations.  The March 2012 VA examiner assigned a GAF score of 50, which indicates serious impairment in social, occupational or school functioning.  Most recently, the September 2014 VA examiner determined that the Veteran's PTSD rendered him unable to secure and maintain gainful employment for the entire appeal period.  This evidence warrants a higher 70 percent disability rating during the appeal period, as the evidence demonstrates occupational and social impairment with deficiencies in most areas.  38 C.F.R. § 4.130, Diagnostic Code 9411.

However, the evidence is against a 100 disability rating for PTSD with depressive disorder for the entire appeal period.  Throughout the appeal period, he has enjoyed relationships with his family members, played golf, and attended church.  This evidence does not document total social impairment.  During the appeal period, the Veteran's PTSD with depressive disorder also was not manifested by evidence of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and, memory loss of names of close relatives, own occupation or own name - enumerated symptoms for the 100 percent rating.  Id.

The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his PTSD with depressive disorder as the conclusions of the VA examiners were based upon the Veteran's lay statements, a review of the record, clinical findings, and their medical expertise. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

A 70 percent disability rating is granted for the Veteran's PTSD with depressive disorder for the entire appeal period.  38 C.F.R. § 4.130, Diagnostic Code 9411.

II.  TDIU

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service- connected disabilities.  38 C.F.R. § 4.16(b).

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

As the Board has granted a 70 percent evaluation for PTSD for the entire appeal period, the Veteran meets the criteria for a schedular TDIU rating per 38 C.F.R. 
§ 4.16(a).  The Veteran is also service-connected for tinnitus, which is assigned a 10 percent disability rating.

The weight of the evidence demonstrates that the Veteran's service-connected PTSD with depressive disorder precludes him from obtaining and maintaining substantially gainful employment.

The Board acknowledges that the February 2010 VA examiner found that the Veteran's depression did not cause impairment and assigned him a GAF score of 65.  However, the letters written by the Veteran's treating physicians wrote letters in July 2010 and August 2010 that described how the Veteran's PTSD symptoms made it difficult for him to maintain effective relationships.  The Veteran also testified that he experienced nightmares, loss of feelings, temper problems, memory loss, difficulty concentrating and panic attacks during stressful situations.  The March 2012 VA examiner assigned a GAF score of 50, which indicates serious impairment in social, occupational or school functioning.  Most recently, the September 2014 VA examiner determined that the Veteran's PTSD rendered him unable to secure and maintain gainful employment for the entire appeal period.  

In sum, the preponderance of the evidence shows that the Veteran is unable to secure and follow substantially gainful employment by reason of his service-connected PTSD with depressive disorder.  See 38 C.F.R. § 4.16(a).  As a consequence, entitlement to a TDIU is granted.


ORDER

A 70 percent evaluation for PTSD, but no higher, is granted for the entire appeal period. 

Entitlement to a TDIU is granted. 

REMAND

In May 2014, the Board remanded the Veteran's claim of entitlement to service connection for hearing loss to obtain an adequate medical opinion.  The Veteran was afforded a VA audiology examination in September 2014.  The VA examiner was unable to test the Veteran's hearing due to inconsistencies in the Veteran's responses.  He diagnosed the Veteran with normal hearing bilaterally.  However, the Veteran has an established diagnosis for bilateral sensorineural hearing loss.  See November 2009 VA examination.  Based on the forgoing, the Board finds that a remand is necessary to obtain an adequate medical opinion regarding the etiology of the Veteran's bilateral hearing loss.

Accordingly, the case is REMANDED for the following actions:

1.  Ask a VA audiological examiner to provide an addendum opinion, or if the VA examiner determines that it is necessary, schedule the Veteran for an appropriate VA audiological examination to ascertain the etiology of his currently diagnosed bilateral hearing loss.

The Veteran's claims folder should be reviewed by the examiner in conjunction with the examination.  The examiner is asked to address whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's currently diagnosed bilateral hearing loss was incurred during active service.  

The examiner should specifically address the Veteran's history of an explosion with subsequent period of loss of acuity during his service in the Republic of Vietnam, as well as the noted hearing test differences from his enlistment to separation examinations.  The examiner should discuss what, if any, impact such evidence has respecting the Veteran's contentions that his hearing loss began in or was the result of military service, to include acoustic trauma suffered therein.

The examiner is also reminded that, even though a hearing disability may not have been demonstrated at separation, a veteran may still establish service connection for a current hearing disability by showing he or she now has a current hearing disability and by submitting evidence that his or her current hearing disability is related to his or her active military service.  

The examiner must include in the examination report the rationale for any opinion expressed.  

2.  After the above action has been completed, readjudicate the Veteran's claim.  If the claim remains denied, issue the Veteran and his representative a supplemental statement of the case.  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


